       Case 19-01092   Doc 115     Filed 03/26/21 Entered 03/26/21 14:40:22        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  JOANNE N. LUNN,                                Ch. 7
    Debtor                                       19-11275-JEB

  PAULA FRUMAN,                                  Adversary Proceeding
    Plaintiff,                                   19-01092-JEB
  v.
  JOANNE N. LUNN,
    Defendant


                                              Order

MATTER:
#1 Adversary case 19-01092. Complaint by Paula Fruman against Joanne N. Lunn

The parties having submitted proposed findings of fact and rulings of law, as of March 12, 2021,
the Court has taken the matter under advisement

Dated: 3/26/2021                                 By the Court,




                                                 Janet E. Bostwick
                                                 United States Bankruptcy Judge
